

NOTE
$16,603,935.00    May 8, 2013
FOR VALUE RECEIVED, the undersigned, NEWPORT OVERTON HOLDINGS, LLC, a Georgia
limited liability company, hereby promises to pay to the order of NEWPORT
OVERTON MEZZANINE LENDING, LLC, a Georgia limited liability company (“Lender”),
in accordance with the terms of that certain Mezzanine Loan Agreement dated as
of May 8, 2013, as from time to time in effect, among the undersigned and Lender
(the “Loan Agreement”) to the extent not sooner paid, on or before the Maturity
Date, the principal sum of SIXTEEN MILLION SIX HUNDRED THREE THOUSAND NINE
HUNDRED THIRTY-FIVE AND NO/100 DOLLARS ($16,603,935.00), or such amount as may
be advanced by the payee hereof under the Loan Agreement, together with such
additional principal from time to time outstanding under the Loan Agreement,
with daily interest from the date hereof, computed as provided in the Loan
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Loan Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement. Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
Payments hereunder shall be made to Lender, c/o Preferred Apartment Communities,
Inc., One Overton Park, 3625 Cumberland Blvd., Suite 400, Atlanta, Georgia
30339, Attn: Leonard A. Silverstein, Esq., as provided in the Loan Agreement.
This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Lender, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lender exceeds the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lender in excess of the maximum lawful amount, the interest payable to the
Lender shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lender shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the



--------------------------------------------------------------------------------



undersigned Borrower. All interest paid or agreed to be paid to the Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Borrower (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Borrower and the
Lender.
In case an Event of Default shall occur, the entire principal amount of this
Note plus all accrued and unpaid interest may become or be declared due and
payable in the manner and with the effect provided in said Loan Agreement.
This Note shall be governed by and construed in accordance with the internal
laws of the State of Georgia (without giving effect to the conflict of laws
rules of any jurisdiction).
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
IN WITNESS WHEREOF the undersigned has duly executed this Note under seal as of
the day and year first above written.
NEWPORT OVERTON HOLDINGS, LLC, a Georgia limited liability company
By:
NEWPORT DEVELOPMENT PARTNERS, LLC, a Georgia limited liability company, its
Manager

By: /s/ Robert K. Krause, Jr.    
Name: Robert F. Krause, Jr.
Its: General Manager



